

SEPARATION AGREEMENT AND GENERAL RELEASE






This Separation Agreement and General Release (“Agreement”) is entered into by
and between Mark Jaggi (“Employee”) and LifeVantage Corporation, a Colorado
corporation (the “Company” or “Employer”) (together the “Parties”), in
consideration for and as condition precedent to Employer providing the
separation benefits to Employee as set forth below. Notwithstanding the terms of
the Key Executive Benefit Package, if applicable, which are superseded in total
in this Agreement, Employer is not obligated to provide any such separation
benefits and that Employer is providing such separation benefits as a direct
result of Employee’s willingness to agree to the terms hereof.
In order for this Agreement to become effective, Employee must deliver to
Employer (to the attention of Michelle Oborn, VP Human Resources at 9785 S.
Monroe Street, Suite 300, Sandy, UT 84070) this properly signed and dated
Agreement before 10 a.m. Mountain Time 22 days from the Termination Date (as
defined below). Failure to deliver an executed Agreement on or before 22 days
after the Termination Date shall constitute irrevocable evidence that Employee
has voluntarily decided to not execute this Agreement and this Agreement shall
be of no force or effect. This Agreement will become effective only if it has
been timely executed by the Employee and the revocation period has expired
without revocation by Employee as set forth below. By signing below and timely
delivering a signed Agreement to Employer, Employee acknowledges and agrees to
each of the following terms and conditions:
RECITALS


A.Employee was an employee of the Company and most recently served as its Chief
Financial Officer.


B.Employee and Employer agreed to terminate Employee’s employment with Employer,
which termination was effective on January 18, 2017 (the “Termination Date”).


AGREEMENT


NOW THEREFORE, in consideration of Recitals which are incorporated herein, the
mutual covenants and conditions set forth below, and intending to be legally
bound thereby, Employer and Employee covenant and agree as follows:
1.Effect of Termination. Employee and Employer acknowledge and agree that the
employment of Employee has been terminated as of the Termination Date, and as a
result Employee shall be deemed to have immediately resigned from all positions
as an officer and/or director with the Employer and with any of Employer’s
affiliates or subsidiaries. Employee acknowledges and agrees that as of the
Termination Date, Employee has been paid everything due and owing by the Company
to Employee, including but not limited to wages/salary, benefits and any
outstanding equity and that no further wages, benefits or any other amounts are
due to Employee.
2.    Severance Pay.  In consideration for Employee entering into this
Agreement, Employee shall receive severance compensation in the total amount of
$174,687.58 (the “Severance Pay”), less all applicable withholdings. The
Severance Pay shall be paid to Employee in equal bi-monthly installments payable
over the six (6) month period following the Termination Date, provided, however,
the first payment shall be made on the first pay period following the revocation
period or on February 5, 2017, if this Agreement is signed and the revocation
date has past. As a condition to receiving (and continuing to receive) the
payments provided in this section,


    

--------------------------------------------------------------------------------




Employee must: (a) within not later than twenty-two (22) days after the
Termination Date, execute (and not revoke seven days later) and deliver to
Employer this Agreement and (b) remain in full compliance with this Agreement. 
Employee shall not be entitled to accrue any additional employee benefits
besides the Severance Pay subsequent to the Termination Date. 
Moreover, Employer makes no representations or warranties, express or implied,
concerning tax implications of any payment made pursuant to this Agreement. Any
tax obligations of Employee arising from the foregoing Severance Pay will be
Employee’s sole responsibility; consequently Employee agrees to indemnify
Employer for any tax liabilities or penalties arising from the Severance Pay
that are or may be imposed upon Employee that would or should be Employee’s
responsibility
3.    Consulting Relationship. In consideration of the Severance Pay, Employee
hereby agrees to provide consulting services on an as needed basis for up to six
(6) months following the Termination Date (such six-month period, the
“Consulting Term”) in order to assist in promoting a smooth transition of
Employee’s duties to employees designated by Employer’s Chief Executive
Officer.  Employee agrees and understands that Employee will provide consulting
services as an independent contractor.  Employee may provide these consulting
services from his/her residence, unless requested by Employer’s Chief Executive
Officer (or designee), to travel within the United States, or appear in the
Employer's offices, in the ordinary course of completing requested assignments,
which the Employer may request with reasonable notice, and expectations
consistent with Employee's experience and expertise.  Employer will reimburse
Employee for all reasonable expenses incurred by Employee’s for Employee’s
independent contractor work, provided that Employee has obtained prior approval
from Employer’s Chief Executive Officer (or designee) for such expenses. For
work performed during the Consulting Term, Employee shall be paid the pro-rated
equivalent of his/her regular rate of pay while employed, unless a different
amount is agreed to by the Chief Executive Officer.
4.    Litigation Support. Employee hereby agrees to cooperate voluntarily, as
requested, in any of the Employer’s legal matters, not involving a governmental
agency or enforcement action now pending or that may be filed in the future.
Employee’s cooperation includes but is not limited to Employee being available
for interviews with attorneys and for depositions, searching for, identifying
and producing documents, electronic media and information, providing truthful
testimony as a witness or in affidavits and participating in legal discovery at
the request of Employer or its attorneys without the necessity of subpoenas or
formal legal process. Employee agrees that, as requested by Employer’s Chief
Executive Officer (or the designee), Employee will travel within the United
States to perform these duties. Employer shall give reasonable notice for any
such travel. Employer will reimburse Employee for all reasonable expenses
incurred in performing the duties under this paragraph; provided that Employee
has obtained prior approval from Employer’s Chief Executive Officer or the
designee for such expenses. Employee shall retain and shall not destroy or
delete any documents, including electronic documents, text messages, e-mails,
letters and other communications related to any pending or future legal matter
until Employer notifies Employee that the legal matters have terminated and that
Employee is then free to destroy such documents. Nothing in this Agreement
prohibits Employee from reporting possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions of federal law or regulation. Employee does
not need the prior authorization of the Employer to make any such reports or
disclosures and Employee is not required to notify the Company of such reports
or disclosures.





--------------------------------------------------------------------------------




5.    Counsel for Employee. To the extent Employer determines in Employer’s sole
discretion that Employee should be represented by counsel in any legal matter
related to Employer, Employer shall provide to Employee at Employer’s expense
counsel of Employer’s choosing, to represent Employee.
6.    Communications. Employee hereby agrees that Employee will not engage in
any communications, written or oral, regarding Employee’s employment or
termination from Employer prior to Employer announcing the departure. Any
communication after that announcement shall be wholly consistent with messaging
provided by Employer. Employee agrees to not proactively communicate with
investors, employees or distributors regarding the departure prior to the
announcement.
7.    Release and Covenant Not to Sue. In exchange for the Severance Pay
described above, to the fullest extent permitted by applicable law, Employee
hereby fully and forever unconditionally releases and discharges Employer, all
of its past, present and future parent, subsidiary, affiliated and related
corporations, their predecessors, successors and assigns, together with their
divisions and departments, and all past or present officers, directors,
employees, insurers, attorneys and agents of any of them (hereinafter referred
to collectively as "Releasees"), and Employee covenants not to sue or assert
against Releasees in any forum, for any purpose, any or all claims,
administrative complaints, demands, actions and causes of action, of every kind
and nature whatsoever, whether at law or in equity, and both negligent and
intentional, arising from or in any way related to Employee's employment or
separation from Employer, based in whole or in part upon any act or omission,
occurring on or before the date of this general release, without regard to
Employee's present actual knowledge of the act or omission, which Employee may
now have, or which Employee, or any person acting on Employee's behalf may at
any future time have or claim to have, including specifically, but not by way of
limitation, matters which may arise at common law or under federal, state or
local laws, including but not limited to the Fair Labor Standards Act, the
Employee Retirement Income Security Act, the National Labor Relations Act, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Equal Pay Act, the Family and Medical
Leave Act, the Utah Labor Code and any other state or federal laws, excepting
only any claim for worker's compensation, unemployment compensation, COBRA
rights, and any vested rights under any ERISA benefit plan. Employee does not
waive or release any rights arising after the date of execution of this
Agreement.
Employee further agrees that Employee will not in any manner encourage, counsel,
participate in or otherwise assist any non-governmental third-party in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges or complaints by any non-governmental third party against any of the
Releasees unless Employee is legally required to participate in any such matter
pursuant to an enforceable subpoena or other court order to do so. Employee also
agrees to immediately notify in writing the Company (c/o Vice President of Legal
Affairs) and the Company’s Board of Directors upon receipt of any
non-governmental subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order.
8.    Protected Rights. Employee understands that nothing contained in this
Agreement limits Employee’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Employee further understands that this
Agreement does not limit Employee’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Agreement does not limit
Employee’s right to receive an award for information provided to any Government
Agencies.





--------------------------------------------------------------------------------




9.    Protection of Confidential Information. (a) Employee acknowledges that any
Proprietary Information (defined below) disclosed or made available to Employee
or obtained, observed or known by Employee as a direct or indirect consequence
of Employee’s employment with Employer or performance of services for the
Employer or any of its subsidiaries, (whether or not compensated for such
services), are the sole property of the Company and its subsidiaries. Therefore,
Employee agrees that he/she will not at any time disclose or permit to be
disclosed to any Person or, directly or indirectly, utilize for Employee’s own
account or permit to be utilized by any person any Proprietary Information for
any reason whatsoever without the Company’s consent, unless and to the extent
that (except as otherwise provided in the definition of Proprietary Information)
the aforementioned matters become generally known to and available for use by
the public other than as a direct or indirect result of Employee's acts or
omissions to act. Employee agrees that by the Termination Date Employee has
delivered to the Company, as a condition to receipt of Severance Pay all records
pertaining to the Company, its subsidiaries and their respective business which
Employee possessed or had under Employee’s control. Nothing in
this section shall be construed to prevent Employee from using Employee’s
general knowledge and experience in future employment so long as Employee
complies with this Section and the other restrictions contained in this
Agreement.


(a)    Ownership of Property.  Employee acknowledges that all inventions,
innovations, improvements, developments, methods, processes, programs, designs,
analyses, drawings, reports and all similar or related information (whether or
not patentable) that relate to the Company's or any of its subsidiaries' actual
or anticipated business, research and development, or existing or future
products or services and that were conceived, developed, contributed to, made,
or reduced to practice by Employee (either solely or jointly with others) while
employed by the Company or any of its subsidiaries (including any of the
foregoing that constitutes any Proprietary Information or records) ("Work
Product") belong to the Company or such subsidiary and Employee hereby assigns
all of the above Work Product to the Company or such subsidiary. Any
copyrightable work prepared in whole or in part by Employee in the course of
Employee’s work for any of the foregoing entities is deemed a "work made for
hire" under the copyright laws, and the Company or such subsidiary owns all
rights therein. To the extent that any such copyrightable work is not a "work
made for hire," Employee hereby assigns to Company all right, title and
interest, including without limitation, copyright in and to such copyrightable
work. Employee has disclosed such Work Product and copyrightable work to the
Chief Executive Officer and performed all actions reasonably requested by the
Chief Executive Officer (whether during or after Employee's term of employment)
to establish and confirm the Company's or its subsidiary's ownership (including,
without limitation, execution of assignments, consents, powers of attorney and
other instruments). Notwithstanding anything contained in this Section to the
contrary, the Company's ownership of Work Product does not apply to any
invention that Employee developed entirely on Employee’s own time without using
the equipment, supplies or facilities of the Company or subsidiaries or any
Proprietary Information (including trade secrets business; or (ii) result from
any work that Employee performed for the Company or its subsidiaries.
(b)    Third Party Information.  Employee understands that the Company and its
subsidiaries have received from third parties confidential or proprietary
information ("Third Party Information") subject to a duty on the Company's and
its subsidiaries' part to maintain the confidentiality of such information and
to use it only for certain limited purposes. Without in any way limiting the
provisions of the sections above, Employee agrees to hold Third Party
Information in the strictest confidence and shall not disclose to anyone (other
than personnel of the Company or its subsidiaries who need to know such
information in connection with their work for the Company or its subsidiaries)
or use, except in connection with Employee’s work for the Company or its
subsidiaries, Third Party Information unless expressly authorized by the Chief
Executive Officer in writing.





--------------------------------------------------------------------------------




(c)    "Proprietary Information" means any and all data and information
concerning the business affairs of the Company or any of its subsidiaries and
not generally known in the industry in which the Company or any of its
subsidiaries is or may become engaged, and any other information concerning any
matters affecting or relating to the Company's or its subsidiaries businesses,
but in any event Proprietary Information shall include, any of the Company's and
its subsidiaries' past, present or prospective business opportunities, including
information concerning acquisition opportunities in or reasonably related to the
Company's or its subsidiaries businesses or industries, customers and/or
distributors, customer and/or distributor lists, clients, distributors, client
and/or distributor lists, investors, the prices the Company and its subsidiaries
obtain or have obtained from the sale of, or at which they sell or have sold,
their products, unit volume of sales to past or present customers and clients,
or any other information concerning the business of the Company and its
subsidiaries, their manner of operation, their plans, processes, figures, sales
figures, projections, estimates, tax records, personnel history, accounting
procedures, promotions, supply sources, contracts, know-how, trade secrets,
information relating to research, development, inventions, technology,
manufacture, purchasing, engineering, marketing, merchandising or selling, or
other data without regard to whether all of the foregoing matters will be deemed
confidential, material or important. Proprietary Information does not include
any information that Employee has obtained from a person other than an employee
of the Company or a subsidiary, which was disclosed to Employee without a breach
of a duty of confidentiality.
Notwithstanding the foregoing, Employee understands that, in accordance with the
Defend Trade Secrets Act of 2016, an individual cannot be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (1) is made in confidence to a federal, state, or local
government official (either directly or indirectly), or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law, or
(2) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Employee understands that an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in a court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret, except pursuant to a court order. Finally,
Employee understands that this provision also applies to any individual
performing work as a contractor or consultant for an employer.
10.    Confidentiality of Agreement. Employee agrees to keep the facts and terms
of this Agreement confidential, except Employee may disclose the substance of
this Agreement to Employee’s spouse, legal counsel, and financial or tax
advisor, upon condition that such persons be advised by Employee of employee's
confidentiality obligations hereunder and advise such persons that any
disclosure by them will be deemed a disclosure by Employee.
11.    Return of Company Property. Employee represents that he/she has returned
to Employer, and has not retained, all of Employer's property, including
documents, data (and any copies thereof), equipment, computer equipment, video
equipment, audio equipment and cameras of any nature and in whatever medium,
including all Employer data, files and images that are stored on Employee’s
personal computers and equipment. Employee also represents that she/he has
returned to Employer any building key(s), security cards, credit cards and any
information regarding Employer's practices, procedures, trade secrets, customer
or distributor lists or employee lists. Employee understands and agrees that any
outstanding expense reports that Employee intends to complete must be submitted
to Employer within thirty (30) days of the Termination Date. If the expense
report is not submitted to Employer within thirty days of the Termination Date,
Employee shall not be entitled to reimbursement.





--------------------------------------------------------------------------------




12.    Non-Disparagement: Employee hereby acknowledges and agrees to not make,
say or publish any negative or disparaging comments whatsoever to any
non-governmental third-parties about Employer its products or services, or any
of its directors, officers, employees, or agents, except as expressly required
by applicable law. This obligation includes verbal or written statements made by
or caused to be published by Employee in any forum or through any medium,
including every electronic media.
13.    Non-Competition and Non-Solicitation. In consideration of the Severance
Pay, Employee agrees to the following terms. The below provisions expressly and
exclusively supersedes any non-competition and non-solicitation obligation
Employee may previously been subject to:
(a)    Non-Solicitation of Distributors/Employees/Consultants. For a period of
two years after Employee’s Termination Date, Employee shall not directly or
indirectly, solicit, influence, encourage, entice, or induce, or attempt to
solicit, influence, encourage, entice, or induce, any employee, independent
distributor or other consultant of the Company to:
(i)    quit their employment or cease rendering services to the Company;
(ii)    learn about, enroll for or into a direct selling, network marking
company/opportunity or multi-level marketing company/opportunity. This includes,
but is not limited to, presenting or assisting in the presentation of another
direct selling, network marketing or multi-level marketing opportunity to
Company’s employees, distributors or consultants;
(iii)    associate with another direct selling, network marking
company/opportunity or multi-level marketing company;
(iv)    become a distributor with a direct selling, network marking
company/opportunity or multi-level marketing company or
(v)    divide their time between Company and a direct selling, network marking
company/opportunity or multi-level marketing company.


The above terms and conditions apply regardless of who initiates such contact
and regardless of whether the employee, independent distributor or other
consultant actually leaves Company’s employment or ceases rendering services to
the Company.


(b)    Non-Solicitation. In consideration of this Agreement and to the extent
permitted under applicable law, and in order to protect the Proprietary
Information and preserve the Company’s relationships with its prospects and
customers, Employee agrees that for a period of two (2) years after Employee’s
Termination Date, Employee will not directly or indirectly, solicit business,
divert business, or accept business, or attempt to solicit business, divert
business or accept business, related to nutritional, health or wellness
supplements or any other product or service of the Company, from any person or
entity that was a prospect or customer of the Company at the time of Employee’s
termination regardless of who initiates such contact between Employee and
regardless of whether the prospect or customer actually ceases doing business
with the Company.
(c)    Non-Competition. In consideration of this Agreement, Employee shall not,
for a period of one (1) year after the Termination Date engage in, advise or
consult with, or accept employment with any company, business or any entity, or
contribute Employee’s knowledge to any work or activity, that:


(i) involves a distribution channel, network marketing or multi-level marketing
company or opportunity;
(ii) product, process, provision of services or distribution channel (network
marketing) that is similar to, offered by or competitive with the Company; or





--------------------------------------------------------------------------------




(iii) consists of the development and/or sales of nutritional/health/wellness
supplements, or any other product or service provided or offered by the Company.


Employee acknowledges and expressly agrees that this restraint is reasonable as
to time and geographic limits and is necessary to protect the Company’s
Proprietary Information and good-will, and that it will not unduly restrict
Employee’s ability to secure suitable employment after leaving the Company.
Employee acknowledges and agrees that the Company’s direct selling, network
marketing and distribution is both nationwide in the United States and
international through the world. Employee agrees that geographic area means
anywhere throughout the United States and the world where Company operated,
provided services or products, or has had business relationships and that such
scope is reasonable and necessary for the protection of the Company.
(d)    Modification By Court. If any court determines that any post-employment
restrictive covenant is unreasonable in any respect, Employee agrees that the
Court shall modify any term found to be unreasonable and shall revise such term
to be enforceable to the broadest extent permitted by law and consistent with
the intent of this Agreement.
(e)    Extension of Non-Compete. For any period of time in which Employee is
found to be in violation of any of the above non-compete or non-solicitation
covenants, that period of time shall be added on to the length of the
restriction or period of protection for the Company.
(f)    Notice to Subsequent Employers. Employee agrees that the Company may
provide notice of Employee’s obligations under any provision of this Agreement
to any company or future employer of Employee should the Company consider it
necessary for the enforcement of those obligations.
(g)    Relief from Further Payments. As solely determined by Employer, Employee
agrees that if Employee violates, breaches or challenges the validity of any of
the provisions of this Agreement, that Company may immediately cease any further
payments that may be forthcoming under the provisions of this Agreement, and
Company shall be immediately relieved from any further payment obligations
whatsoever under this Agreement. This remedy is in addition to any other rights
or damages that Company may seek related to such breach.
(h)    Remedies. Employee acknowledges that any breach, willfully or otherwise,
of the restrictive covenants will cause continuing and irreparable injury to the
Company for which monetary damages would not be an adequate remedy. In the event
of any such breach or threatened breach of any of the restrictive covenants, the
Company shall be entitled to injunctive or other similar equitable relief in any
court, without any requirement that a bond or other security be posted, and this
Agreement shall not in any way limit remedies of law or in equity otherwise
available to the Company.
14.    Compliance with Older Workers Benefits Protections Act.
(a)    Employer hereby advises Employee and Employee acknowledges and represents
that: Employee is hereby advised to consult with an attorney of Employee’s own
choice prior to executing this Agreement; Employee has had the opportunity to
consult with an attorney before signing this Agreement, and Employee either has
done so, or has voluntarily chosen not to consult with an attorney; this
Agreement is written in a manner which is understandable; this Agreement is
entered into under Employee’s own free will and without duress or coercion from
any person or entity; the release of claims under the Age Discrimination in
Employment Act contained in this Agreement is given by Employee in exchange for
consideration provided by this Agreement which





--------------------------------------------------------------------------------




is in addition to anything of value to which Employee would otherwise be
entitled without this Agreement; and that Employee does not waive any rights or
claims that may arise after the execution date of this Agreement.
(b)    Employee acknowledges and represents that Employee has been informed that
Employee has twenty-one (21) days within which to consider this Agreement and
that this Agreement will remain available for acceptance by Employee for this
twenty-one day period, commencing on the date this Agreement is provided to
Employee, as indicated in the first paragraph of this Agreement. Employee may
accept this Agreement by signing the Agreement and returning it to the attention
of Michelle Oborn, VP Human Resources, at 9785 S. Monroe Street, Suite 300,
Sandy, UT 84070 by 10 a.m. Mountain time on the twenty-second day.
(c)    Employee acknowledges and represents that Employee has been informed that
Employee has the right to rescind this Agreement for a period of seven (7) days
following the date upon which Employee executes this Agreement. Should Employee
choose to exercise this right, Employee agrees that any such notice must be
provided to and received by Employer in writing on or prior to lapse of the
seven-day revocation period. Any such revocation must be in writing and
delivered to Michelle Oborn, VP Human Resources, at 9785 S. Monroe Street, Suite
300, Sandy, UT 84070 on or prior to the seventh day.
(d)    It is understood and agreed by the Parties hereto that if Employee timely
exercises Employee’s right of revocation, Employer shall have no obligations to
Employee whatsoever under this Agreement and that all of the obligations,
representations and warranties made by Employer in this Agreement shall be null
and void.
GENERAL PROVISIONS


15.    Compliance with 26 U.S.,C.Code Section 409A. This Agreement is intended
to comply with the applicable requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and shall be limited, construed
and interpreted in a manner so as to comply therewith. Each payment made
pursuant to any provision of this Agreement shall be considered a separate
payment and not one of a series of payments for purposes of Code Section 409A.
While it is intended that all payments and benefits provided under this
Agreement to Employee will be exempt from or comply with Code Section 409A,
Employer makes no representation or covenant to ensure that the payments under
this Agreement are exempt from or compliant with Code Section 409A. Employer
will have no liability to Employee or any other party if a payment or benefit
under this Agreement is challenged by any taxing authority or is ultimately
determined not to be exempt or compliant. In addition, if upon the Termination
Date, Employee is then a “specified employee” (as defined in Code Section 409A),
then solely to the extent necessary to comply with Code Section 409A and avoid
the imposition of taxes under Code Section 409A, Employer shall defer payment of
“nonqualified deferred compensation” subject to Code Section 409A payable as a
result of and within six (6) months following the Termination Date until the
earlier of (i) the first business day of the seventh (7th) month following the
Termination Date or (ii) ten (10) days after Employer receives written
confirmation of Employee’s death. Any such delayed payments shall be made
without interest.
16.    No Admission. The Parties expressly agree and acknowledge that this
Agreement cannot be construed as an admission of or evidence of wrongdoing with
respect to the termination of Employee, nor is it an admission of or evidence
that Employee or any employee of Employer is other than an at-will employee.
17.    Non-Assignment of Rights. Employee warrants that Employee has not
assigned or transferred any right or claim described in the general release
above.





--------------------------------------------------------------------------------




18.    No Reliance on Extraneous Information. Employee acknowledges that, in
signing this Agreement, Employee is not relying on any information provided to
Employee by Employer, nor is Employee relying upon Employer to provide any
information other than as contained in this Agreement.
19.    Severability. If any provision of this Agreement is held to be invalid,
illegal, or unenforceable by any court of competent jurisdiction for any reason,
the invalid or unenforceable portion shall be deemed severed from this Agreement
and the balance of this Agreement shall remain in full force and effect and be
enforceable in accordance with the non-severed provisions of this Agreement.
20.    Integration. This Agreement contains the entire agreement between the
Parties and supersedes all prior discussions and agreements between the Parties
including but not limited to the provisions in the Key Executive Benefit
Package, if applicable. This Agreement shall not be amended or otherwise
modified in any manner except in a writing executed by the Parties hereto. The
Parties further acknowledge that they are not relying on any information or
representations other than those recited in this Agreement.
21.    Waiver of Jury Trial, Choice of Forum and Venue. Each of the Parties to
this Agreement hereby waives to the fullest extent permitted by applicable law
any right it may have to a trial by jury with respect to any controversy, claim,
dispute or litigation related to or arising out of, directly or indirectly, this
Agreement. Each Party understands and has considered the implication of this
waiver, makes this waiver voluntarily and knowingly, and has had an opportunity
to consult legal counsel with respect to this waiver. The Parties agree that any
controversy, claim, dispute or litigation related to or arising out of, directly
or indirectly, this Agreement shall be governed by the laws of the State of
Utah, without regard to conflict of law provisions and agree to exclusive
personal jurisdiction and venue in the state and federal courts of the United
States located in Salt Lake County, State of Utah.
22.    Attorney's Fees. In any action to interpret or enforce the terms of this
Agreement, the prevailing Party shall be entitled to recover its costs,
including reasonable attorney's fees, in addition to any other relief to which
such Party may be entitled.
23.    Binding Against Heirs. This Agreement is binding upon the Parties hereto
and their heirs, successors and assigns.
24.    Non-Waiver. No failure to exercise or enforce or delay in exercising or
enforcing, or partial exercise or enforcement of, any right, obligation or
commitment under this Agreement shall constitute a waiver thereof, nor shall it
preclude any other or further exercise or enforcement of any right, obligation
or commitment under this Agreement.
25.    Signature by Counterparts. This Agreement may be executed in one or more
counterpart(s), each of which shall be valid and enforceable as an original
signature as though all original signatures had been obtained on the signature
page of this Agreement.
26.    Facsimile or Electronic Signatures. A fully executed facsimile or
electronic copy and/or photocopy of this Agreement is legally enforceable and
binding the same as the original Agreement.
27.    Incorporation of Recitals. The recitals set forth on page 1 hereof are
hereby made a part of this Agreement and are incorporated by this reference.





--------------------------------------------------------------------------------












--This section intentionally left blank, signatures below--
















ACCEPTED AND AGREED:




Mark Jaggi






__________________________________


Date: ______________________________






LIFEVANTAGE CORPORATION:






__________________________________
Darren Jensen, President and Chief Executive Officer


Date: ______________________________







